                                                                   Case 2:21-cv-00641-RFB-BNW Document 5 Filed 04/28/21 Page 1 of 3



                                                               1   GARY E. SCHNITZER, ESQ.
                                                                   Nevada Bar No. 395
                                                               2   KRAVITZ SCHNITZER JOHNSON
                                                                   WATSON & ZEPPENFELD, CHTD.
                                                               3   8985 South Eastern Avenue, Suite 200
                                                                   Las Vegas, Nevada 89123
                                                               4   (702) 222-4142 Direct
                                                                   (702) 362-2203 Facsimile
                                                               5   Email: gschnitzer@ksjattorneys.com
                                                                   Attorney for Defendant
                                                               6   LexisNexis Risk Solutions Inc.
                                                               7

                                                               8                                UNITED STATES DISTRICT COURT
                                                               9                                        DISTRICT OF NEVADA
                                                              10
KRAVITZ SCHNITZER JOHNSON,
WATSON & ZEPPENFELD, CHTD.




                                                                   SAILIJA STARIA,
                                                              11                                                        Case No.: 2:21-cv-00641-RFB-BNW
                             8985 S. Eastern Ave., Ste. 200




                                                              12                                  Plaintiff,
                               Las Vegas, Nevada 89123
                                    (702) 362-6666




                                                              13   vs.
                                                                                                                        STIPULATION AND ORDER TO
                                                              14   EARLY WARNING SERVICES, LLC;                         EXTEND TIME TO ANSWER OR
                                                                   LEXISNEXIS RISK SOLUTIONS INC.,                      OTHERWISE PLEAD
                                                              15
                                                                                                                        (FIRST REQUEST)
                                                              16                                  Defendants.
                                                              17

                                                              18           Pursuant to Local Rule IA 6-1 of the United States District Court for the District of Nevada,
                                                              19   Defendant LexisNexis Risk Solutions Inc. (“Defendant”) and Plaintiff Sailija Staria (“Plaintiff”),
                                                              20   by and through their respective counsel, hereby stipulate as follows:
                                                              21           1.     Plaintiff filed her Complaint on April 20, 2021;
                                                              22           2.     Defendant was served with the Complaint on April 23, 2021;
                                                              23           3.     Defendant’s deadline to answer or respond to Plaintiff’s Complaint is May 14,
                                                              24   2021;
                                                              25           4.     Defendant has requested, and Plaintiff has consented to, an additional eighteen (18)
                                                              26   days for Defendant to file an Answer or otherwise respond to the Complaint;
                                                              27           5.     An additional eighteen (18) days for Defendant to answer or respond to Plaintiff’s
                                                              28
                                                                                                                    1
                                                                   Case 2:21-cv-00641-RFB-BNW Document 5 Filed 04/28/21 Page 2 of 3



                                                               1   Complaint will not alter the date of any event or deadline already fixed by the Court or prejudice

                                                               2   any party;

                                                               3          6.      Good cause exists to grant the stipulation as the additional eighteen (18) days are

                                                               4   needed to allow Defendant to complete its investigation of Plaintiff’s allegations, including a

                                                               5   review of all relevant documents;

                                                               6          7.      Pursuant to Civil Local Rules 6.2 and 7.1, Plaintiff and Defendant agree that

                                                               7   Defendant shall have up to and including June 1, 2021 to file a responsive pleading to Plaintiff’s

                                                               8   Complaint.

                                                               9          8.      WHEREAS, this is the first request by the Parties seeking such extension;
                                                              10          THEREFORE, in consideration of the foregoing, and for good cause, IT IS HEREBY
KRAVITZ SCHNITZER JOHNSON,
WATSON & ZEPPENFELD, CHTD.




                                                              11   STIPULATED AND AGREED by and between the Parties as follows:
                             8985 S. Eastern Ave., Ste. 200




                                                              12   //
                               Las Vegas, Nevada 89123
                                    (702) 362-6666




                                                              13   //

                                                              14   //

                                                              15   //

                                                              16   //

                                                              17   //

                                                              18   //

                                                              19   //

                                                              20   //

                                                              21   //

                                                              22   //

                                                              23   //

                                                              24   //

                                                              25   //

                                                              26   //
                                                              27   //

                                                              28
                                                                                                                   2
                                                                   Case 2:21-cv-00641-RFB-BNW Document 5 Filed 04/28/21 Page 3 of 3



                                                               1          Defendant LEXISNEXIS RISK SOLUTIONS shall have up to and including June 1, 2021

                                                               2   to file an Answer or Otherwise Plead to Plaintiff’s Complaint.

                                                               3

                                                               4          IT IS SO STIPULATED.

                                                               5          DATED this 28th day of April, 2021.

                                                               6
                                                                    /s/ Shawn Miller______________________             /s/ Gary E. Schnitzer
                                                               7
                                                                    David H. Krieger, Esq., SBN 9086                   Gary E. Schnitzer, Esq., SBN 395
                                                               8    Shawn Miller, Esq. SBN 7825                        KRAVITZ, SCHNITZER JOHNSON
                                                                    KRIEGER LAW GROUP, LLC                             WATSON & ZEPPENFELD, CHTD.
                                                               9    2850 W. Horizon Ridge Parkway, Suite 200           8985 South Eastern Avenue, Suite 200
                                                                    Las Vegas, NV 89052                                Las Vegas, NV 89123
                                                              10    Telephone: (702) 848-3855                          Telephone: (702) 222-4142
KRAVITZ SCHNITZER JOHNSON,
WATSON & ZEPPENFELD, CHTD.




                                                                    Email: dkrieger@kriegerlawgroup.com                Facsimile: (702) 362-2203
                                                              11
                                                                            smiller@kriegerlawgroup.com                Email: gschnitzer@ksjattorneys.com
                                                                    Attorneys for Plaintiff
                             8985 S. Eastern Ave., Ste. 200




                                                              12                                                       Attorneys for Defendant
                               Las Vegas, Nevada 89123




                                                                    Sailija Staria                                     LexisNexis Risk Solutions Inc.
                                    (702) 362-6666




                                                              13

                                                              14          IT IS ORDERED.
                                                              15
                                                                                    30th
                                                              16          DATED this ____day of April, 2021.

                                                              17
                                                                                                               _______________________________
                                                              18                                               United States Magistrate Judge
                                                              19

                                                              20

                                                              21

                                                              22

                                                              23

                                                              24

                                                              25

                                                              26
                                                              27

                                                              28
                                                                                                                   3
